





Exhibit 10.17


SEPARATION AGREEMENT




This Separation Agreement (this “Agreement”) is made and entered into on
December 3, 2019, between Gregory S. Foran (the “Associate”) and Walmart Inc., a
Delaware corporation, and its affiliates and subsidiaries (collectively
“Walmart”) (each a “Party” and together the “Parties”).
 


RECITALS


WHEREAS, on October 9, 2019, the Associate notified Walmart of his intent to
resign from his position as Executive Vice President, President and Chief
Executive Officer of Walmart’s U.S. segment, effective as of the close of
business on October 31, 2019; and


WHEREAS, Walmart desires to continue to employ the Associate as an Executive
Vice President through January 31, 2020, as described herein, and the Associate
wishes to continue such employment on the terms, provisions, and conditions set
forth in this Agreement;


AGREEMENT


NOW, THEREFORE, for good and sufficient consideration, the sufficiency of which
the parties acknowledge, the parties agree as follows:


1.
Employment. The Associate shall remain employed by Walmart on a full-time basis
in his current role as Executive Vice President, President and Chief Executive
Officer, Walmart U.S. through October 31, 2019. From November 1, 2019 through
and including January 31, 2020 (the “Transitional Period”), the Associate shall
remain employed by Walmart as an Executive Vice President in a transitional
role, continuing to report to Walmart’s President and Chief Executive Officer.
The parties acknowledge that the Associate’s employment with Walmart will
terminate on the close of business on January 31, 2020 (the “Separation Date,”
unless the parties mutually agree in writing that the Associate’s employment
shall terminate on a different date, in which case such other date shall be the
Separation Date). During the Transitional Period, the Associate shall:



a)
be available for consultation and advice to Walmart’s management and Board of
Directors (the “Board”);



b)
consult with Walmart’s management on strategic matters, including ongoing and
future initiatives relating to Walmart’s U.S. segment; and



c)
assist with the transition of the oversight and management of Walmart’s U.S.
segment.



During the Transitional Period, the Associate shall be entitled to perform the
duties identified in Paragraph 1(a)-(c) remotely from any location as well as
use his paid time off and holidays. If Walmart asks the Associate to go to a
specific location while he is away from Walmart Head Office, Walmart will pay
for business class return direct flights to take him to Walmart’s desired
location as well as hotel and other travel accommodations (including
transportation and Walmart corporate aircraft connections).


Notwithstanding any provision of this Agreement or any Walmart policy to the
contrary, Walmart shall not terminate the Associate’s employment without Cause
(as defined in the Associate’s Continued Employment Terms dated October 9, 2019,
including any addendums to those terms signed by both parties).


2.
Compensation During Remaining Term of Employment. The Associate shall receive
the following compensation during the remainder of his employment:



a)
Base Salary. Through to and including the Separation Date, the Associate shall
continue to be paid his current annualized base salary of $1,163,887, less
applicable withholding.

 





--------------------------------------------------------------------------------





b)
Incentive Payments and Equity Awards. Unless the Associate either voluntarily
terminates his employment with Walmart in writing with an effective date prior
to the Separation Date or is terminated for Cause prior to the end of the
Transitional Period, the Associate will receive the following benefits:



(i)
an annual cash incentive payment under Walmart’s FY20 Management Incentive Plan
for the fiscal year ending January 31, 2020 (“2020 MIP”), in accordance with the
terms and conditions set forth in the 2020 MIP. The Associate’s target payout
under the 2020 MIP is $2,094,997, less applicable withholding, with the final
payout to be calculated based on Walmart’s achievement of the pre-established
performance goals under the 2020 MIP. The Associate will not be eligible for an
annual cash incentive payout for the fiscal year ending January 31, 2021 or any
subsequent fiscal year.



(ii)
full vesting in all of the Global Share-Settled Performance-Based Restricted
Stock Units (“PRSUs”) awarded to the Associate on January 23, 2017, in
accordance with the terms and conditions set forth in the written award
agreement. As of October 9, 2019, the number of shares underlying PRSUs held by
the Associate is 100,842, less applicable withholding. The Associate will not be
eligible for an annual performance equity payout for the fiscal year ending
January 31, 2021 or any subsequent fiscal year.



(iii)
24,381 shares of restricted stock, less applicable withholding, awarded to the
Associate on January 23, 2017 and scheduled to vest on January 21, 2020, in
accordance with the terms and conditions set forth in the written award
agreement.



c)
Future Equity Grants. The Associate will not be eligible for any future equity
grants under Walmart’s Stock Incentive Plan. All restricted stock awards,
performance shares, performance equity, restricted stock rights, stock options,
and any other equity awards issued to the Associate under Walmart’s equity
compensation plans that are not vested as of the Separation Date shall be
forfeited and cancelled as of the Separation Date.



d)
Other Payments and Benefits. The Associate shall be entitled to participate in
and receive benefits under the employee benefit plans and programs available to
associates in comparable positions through the Separation Date (except as
limited by Sections 2(b) and 2(c) above), including (but not limited to) the
Associate’s entitlement to use his remaining PTO and personal aircraft use hours
(subject to availability and Walmart’s Global Aviation Policy) during the
Transitional Period. To the extent the Associate has unused PTO as of the
Separation Date, up to 5 days of remaining PTO will be paid out to the
Associate.



3.
Separation Payments and Benefits. Subject to compliance with the terms,
provisions, and conditions of this Agreement, the Associate shall receive total
separation payments and other benefits as described below. The Associate agrees
and acknowledges that if the Associate voluntarily resigns from employment in
writing with an effective date prior to the Separation Date or is terminated
from employment for Cause prior to the Separation Date, he will not be entitled
to the payments or other benefits described in this Section 3 or for damages in
lieu thereof or for any loss of opportunity relating thereto. None of the
payments or other benefits described in this Section 3 are due, payable or
earned until the Separation Date.



a)
Transition Payments. The Associate shall receive total transition payments of
$2,327,775, less applicable withholding (the “Transition Payments”). As soon as
practical after the Separation Date, but not to exceed 30 calendar days after
the Separation Date, the Associate will receive the first installment of the
Transition Payments in a lump-sum payment in the amount of $581,944, less
applicable withholding. Thereafter, the Associate shall receive the remaining
$1,745,831 of the Transition Payments, less applicable withholding, over an
eighteen (18) month period in equal bi-weekly installments beginning at the end
of the regularly scheduled pay period that is six (6) months after the
Separation Date. Such amounts are inclusive of all amounts to which the
Associate would have been entitled under the Post-Termination Agreement and
Covenant Not to Compete entered into as of July 23, 2014 between the Associate
and Walmart. (the “Non-Competition Agreement”).



b)
Bonus Payment. The Associate shall also receive a bonus payment of $2,500,000,
less applicable withholding (the “Bonus Payment”), to be paid within 90 days of
the Separation Date. The Associate must remain employed through the Separation
Date in order to receive the Bonus Payment.








--------------------------------------------------------------------------------





4.
Other Benefits. After the Separation Date, Walmart will provide the Associate
certain benefits in accordance with the terms and conditions of the Walmart plan
or program pursuant to which such benefits were issued, including (but not
limited to) the following:



a)
COBRA. At the Associate’s election and at the Associate’s expense, the Associate
may choose to continue the Associate’s group medical and dental coverage for up
to eighteen (18) months from the Separation Date under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”).



b)
Deferred Compensation and Retirement Benefits. All retirement benefits and
deferred compensation (including deferred equity awards) which are vested as of
the Associate’s Separation Date shall be distributed to the Associate in
accordance with the terms of the applicable plans and the Associate’s elections
on file, including but (not limited to) benefits to which the Associate is
entitled under the Walmart’s 401(k) Plan and Deferred Compensation Matching
Plan, subject to subsection (d) below.



c)
Other Payments and Benefits. The Associate is not entitled to any other payments
or benefits not provided for in this Agreement, unless the payment or benefit is
provided for through the Associate’s participation in an established
Walmart-sponsored benefit plan or program. In addition, unless otherwise
provided for in the plan or provided for in this Agreement, the Associate’s
participation in all Walmart-sponsored benefit plans or programs will end on the
Separation Date.



d)
Section 409A. Notwithstanding anything contained herein or in any
Walmart-sponsored plan to the contrary, the Associate acknowledges that any and
all distributions of benefits under any Walmart deferred compensation plan which
is subject to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), shall not commence until six (6) months after the Associates
incurs a “separation from service” as defined in Section 409A.



5.
Releases.



a)
Release and Waiver of Claims.  In exchange for, and in consideration of, the
payments, benefits, and other commitments described above, the Associate
releases Walmart from any and all claims of any kind, whether known or unknown,
that arose up to and including the date the Associate signs this Agreement
(including claims arising out of or relating to the termination of the
Associate’s employment with Walmart). For illustration purposes and not as a
limitation, the claims the Associate is releasing include any claims for
damages, costs, attorneys’ fees, expenses, compensation or any other monetary
recovery. Further, the Associate specifically waives and releases all claims he
may have that arose up to and including the date the Associate signs this
Agreement (including claims arising out of or relating to the termination of the
Associate’s employment with Walmart) regarding veteran’s status; Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Equal Pay Act; the Americans With Disabilities Act of 1990, as amended; the
Rehabilitation Act of 1973, as amended; the Age Discrimination in Employment
Act, as amended (“ADEA”); the Family and Medical Leave Act (“FMLA”), as amended;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
the Genetic Information Non-Discrimination Act; the Immigration Reform and
Control Act, as amended; the Workers Adjustment and Retraining Notification Act
(“WARN”), as amended; any applicable state WARN-like statute; the Occupational
Safety and Health Act, as amended; the Sarbanes-Oxley Act of 2002; the
Consolidated Omnibus Budget Reconciliation Act (COBRA); the Employee Retirement
Income Security Act of 1974, as amended; the National Labor Relations Act; the
Fair Labor Standards Act (FLSA); the Massachusetts Overtime Law; the
Massachusetts Payment of Wages Law; the Massachusetts Fair Employment Practices
Act; the New Jersey Conscientious Employee Protection Act, N.J.S.A. 34:19-1, et
seq.; the New Jersey Law Against Discrimination; the West Virginia Human Rights
Act, W. Va. CSR §77-6-3; the California Fair Employment and Housing Act; the
California Family Rights Act; the California Labor Code; the Wage Orders of the
California Industrial Welfare Commission; the California Unfair Business
Practices law (Cal. Bus. and Prof. Code Sec. 17200, et seq.); California WARN
(CA Labor Code Section 1400-1408); and all state or local statutes, ordinances,
or regulations regarding anti-discrimination employment laws, as well as all
matters arising under federal, state, or local law involving any tort,
employment contract (express or implied), public policy, wrongful discharge,
retaliation, and leaves of absence claims; and any claims related to emotional
distress, mental anguish, benefits, or any other claim brought under local,
state or federal law.



b)
Release of Age Discrimination Claims.  With respect to the Associate’s release
and waiver of claims under the ADEA as described in Section 5(a) above, the
Associate agrees and acknowledges the following:








--------------------------------------------------------------------------------





(i)
The Associate has reviewed this Agreement carefully and understands its terms
and conditions. The Associate has been advised, and by this Agreement is again
advised, to consult with an attorney of the Associate’s choice prior to entering
into this Agreement.



(ii)
The Associate shall have twenty-one (21) days from receipt of this Agreement to
consider and execute the Agreement by fully executing it below and returning it
to Walmart; otherwise, the terms and provisions of this Agreement become null
and void. The Associate agrees that any modifications, material or otherwise,
made to this Agreement do not restart or affect in any manner the original
review period.



(iii)
The Associate will have a period of seven (7) calendar days after Associate
signs the Agreement during which to revoke the Agreement. The Associate must
provide written notice of revocation during the seven (7) day period to Jackie
Telfair, Senior Vice President, Global Total Rewards. Any revocation within this
period must expressly state, “I hereby revoke my Agreement.” The written
revocation must be delivered to Jackie Telfair, Senior Vice President, Global
Total Rewards, or to her successor, and be postmarked within seven (7) calendar
days of the Associate’s execution of this Agreement. This Agreement will not
become effective or enforceable until the revocation period has expired. If the
last day of the revocation period is a Saturday, Sunday, or legal holiday, then
the revocation period will not expire until the next following day that is not a
Saturday, Sunday, or legal holiday.



(iv)
The Associate knows that he is waiving his rights under the ADEA and does so
voluntarily. The Associate realizes the waiver does not include any ADEA rights
which may arise after the Associate signs this Agreement. By signing this
Agreement, the Associate acknowledges that he is receiving consideration that
the Associate would not otherwise be entitled to receive.



(v)
No payments pursuant to Section 3 of this Agreement shall occur or be effective
until after (1) the Associate has executed and delivered this Agreement to
Walmart, (2) the above-mentioned seven-day revocation period has expired, and
(3) the Associate has separated from employment with Walmart as set forth in
Section 1 of this Agreement.



c)
Limitation of Release. Nothing in this Agreement releases or impairs claims for
workers’ compensation or unemployment benefits. Nothing in this Agreement
prevents Associate from pursuing administrative claims with or otherwise
assisting government agencies, including engaging in or participating in an
investigation or proceeding conducted by, or providing information to, the EEOC,
NLRB, the Securities and Exchange Commission, or any federal, state or local
agency charged with the enforcement of employment or other laws. Associate
acknowledges and agrees, however, that the transition payments set forth in
Section 3 of this Agreement are in full satisfaction of any amounts to which the
Associate might be entitled from any claim against Walmart, and that, as a
result of this release and waiver of claims, the Associate is not entitled to
receive any additional individual monetary relief from Walmart. This release and
waiver of claims will not apply to rights or claims that may arise after the
effective date of this Agreement. This Agreement is not intended to release and
does not release or include claims that the law states cannot be waived by
private agreement, nor does it prevent the Associate from receiving any
whistleblower or similar award. Nothing in this subparagraph or in this
Agreement is intended to limit or restrict any rights the Associate may have to
enforce this Agreement or challenge the Agreement’s validity under the ADEA, or
any other right that cannot, by express and unequivocal terms of law, be
limited, waived, or extinguished by settlement. Further, nothing in this
Agreement is intended to waive, release of impair the Associate’s right to
vested benefits under any Walmart-sponsored benefit plan or program. In
addition, nothing in this Agreement is intended to release or impair any and all
rights to indemnification, advancement or reimbursement of expenses, and
insurance coverage available to Associate as an officer, director or employee of
Walmart (including Walmart’s director and officer insurance coverage), including
without limitation under Walmart’s certificate of incorporation and bylaws and
under applicable corporate law (including without limitation to the maximum
extent permitted under the Delaware General Corporation Law).



d)
Agreement not to File Suits. By signing this Agreement, Associate agrees not to
file a lawsuit to assert any claims released under this Section 5. Associate
also agrees that if a court of competent jurisdiction makes a final
determination that Associate breached this provision, Associate will be liable
for all reasonable costs and attorneys’ fees incurred by any person against whom
claims were released under Section 5(a) resulting from such action and shall pay
all reasonable expenses incurred by such person in defending any proceeding
pursuant to this Section 5(d)., together with any tax liability incurred by such
person in connection with the receipt of such amounts; provided, however, that
the person against whom such claims were released provides Associate with notice
of






--------------------------------------------------------------------------------





his/her/its intention to seek payment of the amounts incurred in defending the
proceeding at the onset of the defense. To the extent that Associate is
determined by a court of competent jurisdiction to be the prevailing party on
any claims in such action, Associate will not be liable for any costs, fees or
expenses incurred by such person.


6.
Confidential Information.  Except in the performance of the Associate’s duties
during his employment with Walmart, the Associate agrees that he will not at any
time, whether prior to or subsequent to the Separation Date, directly or
indirectly use any Confidential Information (as defined below) obtained during
the course of his employment with Walmart or otherwise, except as previously
authorized by Walmart in writing. Additionally, except in the performance of the
Associate’s duties during his employment with Walmart, the Associate shall not
at any time, whether prior to or subsequent to the Separation Date, disclose any
Confidential Information obtained during the course of his employment with
Walmart or otherwise, unless such disclosure is (a) previously authorized by
Walmart in writing, (b) required by applicable legal proceeding, or (c) as
permitted by Section 18(a) of this Agreement. In addition, except in the
performance of the Associate’s duties during his employment with Walmart, the
Associate shall not disclose any information for which Walmart holds a legally
recognized privilege against disclosure or discovery (“Privileged Information”),
or take any other action that would cause such privilege to be waived by
Walmart. With respect to (b) above only, in the event that the Associate is
required by applicable legal proceeding (including, without limitation, by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand, or other legal proceeding) to disclose any
Confidential Information or Privileged Information, the Associate shall provide
Walmart with prompt prior written notice of such requirement. The Associate
shall also, to the extent legally permissible, provide Walmart as promptly as
practicable with a description of the information that may be required to be
disclosed (and, if applicable, the text of the disclosure itself) and cooperate
with Walmart (at Walmart’s expense) to the extent Walmart may seek to limit such
disclosure, including, if requested, by taking all reasonable steps to resist or
narrow any such disclosure or to obtain a protective order or other remedy with
respect thereto. If a protective order or other remedy is not obtained and
disclosure is legally required, the Associate shall (a) disclose such
information only to the extent required in the written opinion of the
Associate’s legal counsel, and (b) give advance notice to Walmart of the
information to be actually disclosed as far in advance as is reasonably
possible. In any such event, the Associate and his legal counsel shall use
reasonable commercial efforts to ensure that all Confidential Information or
Privileged Information that is so disclosed is accorded confidential treatment
by the recipient thereof.



“Confidential Information” means information pertaining to the business of
Walmart, and includes, without limitation, information regarding processes,
suppliers, consultants and service providers (including the terms, conditions,
or other business arrangements with suppliers, consultants and service
providers), advertising, marketing, and external and internal communications
plans and strategies, labor matters and strategies, government relations plans
and strategies, litigation matters and strategies, Foreign Corrupt Practices Act
investigatory and compliance information and strategies, tax matters and
strategies, community relations and public affairs plans and strategies,
charitable giving plans and strategies, sustainability plans and strategies,
profit margins, seasonal plans, goals, objectives, projections, compilations,
and analyses regarding Walmart’s business, salary, staffing, compensation,
promotion, diversity objectives and other employment-related data, and any
know-how, techniques, practices or non-public technical information regarding
the business of Walmart. “Confidential Information” does not include information
that is or becomes generally available to the public other than as a result of a
disclosure by the Associate or any of the Associate’s representatives or
information that Walmart has authorized the Associate to disclose.


As requested by Walmart, the Associate shall return to Walmart all documents,
programs, software, equipment, files, statistics, and other written or
electronic business materials, including any and all copies both paper and
electronic, concerning Walmart. 


7.
Cooperation.



a.
Cooperation with Walmart. The Associate may from time to time after the
Separation Date be called upon to testify or provide information to Walmart in
connection with employment-related and other legal proceedings against Walmart.
The Associate will provide reasonable assistance to, and will cooperate with,
Walmart in connection with any litigation, arbitration, investigations, or
judicial or non-judicial administrative proceedings that may exist or may
subsequently arise regarding events about which the Associate has knowledge. If
the assistance is at Walmart’s request, Walmart will compensate the Associate
for all reasonable costs and expenses. Walmart acknowledges that the Associate
may have other employment and Walmart agrees that it will use its reasonable
efforts to minimize the amount of time that any such consultation shall require
of the Associate.



b.
Cooperation with Governmental Authorities. From time to time, Walmart may be
under investigation by various governmental authorities. Walmart encourages the
Associate to cooperate with all such investigations.






--------------------------------------------------------------------------------





If such assistance is requested by a governmental authority, Walmart shall
reimburse the Associate for all reasonable costs and expenses.


c.
Board Membership. Effective as of the Separation Date, the Associate hereby
resigns from any boards of directors, boards of managers, and similar governing
boards of any Walmart entities of which the Associate may be a member, resigns
as an officer of any and all Walmart entities, resigns as Walmart’s
representative on any external trade, industry or similar associations, and
agrees to sign any documents acknowledging such resignations, as may be
requested by Walmart.



8.
Non-disclosure and Non-disparagement. The Associate agrees, acknowledges and
confirms that he has complied with and will continue to comply with the most
recent Non-Disclosure and Restricted Use Agreement between the Associate and
Walmart (the “Non-Disclosure Agreement”). The Associate further agrees, promises
and covenants that he shall not directly or indirectly at any time, whether
prior to or subsequent to the Separation Date, make disparaging comments
regarding Walmart, its business strategies and operations, and any of Walmart’s
past or present officers, directors, and shareholders, except that nothing
herein shall prevent the Associate from providing truthful information and
testimony to government authorities, nor shall it prevent the Associate from
providing truthful information and testimony in any legal proceedings or as
otherwise provided by law. The parties will use reasonable best efforts to keep
the terms of this Agreement confidential until such time as the Agreement is
publicly disclosed as an exhibit to a periodic or current report of Walmart
filed with the U.S. Securities and Exchange Commission; however, Associate may
share and discuss the Agreement with his spouse, attorneys, and financial and
tax advisors, each of whom shall be informed of the confidential nature of this
Agreement.



9.
Statement of Ethics and Compliance with Laws. The Associate has read and
understands the provisions of Walmart’s Statement of Ethics and agrees to abide
by the provisions thereof to the extent applicable to former Walmart associates.
The Associate further acknowledges that the Associate has complied with the
applicable Statement of Ethics, as well as with all applicable laws, rules and
regulations, during the Associate’s employment with Walmart. If a court of
competent jurisdiction makes a final determination that the Associate has
materially failed to abide by a material provision of the Statement of Ethics
and/or materially comply with all applicable material laws, rules or
regulations, whenever discovered, this shall, in addition to any other remedies
under this Agreement, entitle Walmart to suspend and recoup any payments paid or
due under this Agreement.



10.
Covenant not to Compete. Due to the strategic, sensitive and far-reaching nature
of the Associate’s current and former positions at Walmart and the Confidential
Information to which the Associate is and has been exposed, Associate agrees,
promises, and covenants that:



a)
For a period of two (2) years from the date on which Associate’s employment with
Walmart terminates, and regardless of the cause or reason for such termination,
Associate will not directly or indirectly:



(i)
own, manage, operate, finance, join, control, advise, consult, render services
to, have a current or future interest in, or participate in the ownership,
management, operation, financing, or control of, or be employed by or connected
in any manner with, any Competing Business as defined below in Section 10(b)(i),
any Global Retail Business as defined below in Section 10(b)(ii); and/or



(ii)
participate in any other activity that risks the use or disclosure of
Confidential Information either overtly by the Associate or inevitably through
the performance of such activity by the Associate; and/or



(iii)
solicit for employment, hire or offer employment to, or otherwise aid or assist
any person or entity other than Walmart in soliciting for employment, hiring, or
offering employment to, any Officer, Officer Equivalent or Management Associate
of Walmart, or any of its subsidiaries or affiliates. For the avoidance of
doubt, nothing in this paragraph prohibits the Associate from making general
advertisements for positions that are not specifically targeted at any such
person.



b)
For purposes of this Agreement:

    
(i)
the term “Competing Business” shall include any general or specialty retail,
grocery, wholesale membership club, or merchandising business, inclusive of its
respective parent companies, subsidiaries and/or affiliates that: (a) sells
goods or merchandise at retail to consumers and/or businesses (whether through
physical locations, via the internet or combined) or has plans to sell goods or
merchandise at






--------------------------------------------------------------------------------





retail to consumers and/or businesses (whether through physical locations, via
the internet or combined) within twelve (12) months following Associate’s last
day of employment with Walmart in the United States; and (b) has gross annual
consolidated sales volume or revenues attributable to its retail operations
(whether through physical locations, via the internet or combined) equal to or
in excess of U.S.D. $7 billion.


(ii)
the term “Global Retail Business” shall include any general or specialty retail,
grocery, wholesale membership club, or merchandising business, inclusive of its
respective parent companies, subsidiaries and/or affiliates, that: (a) in any
country or countries outside of the United States in which Walmart conducts
business or intends to conduct business in the twelve (12) months following
Associate’s last day of employment with Walmart, sells goods or merchandise at
retail to consumers and/or businesses (whether through physical locations, via
the internet or combined); and (b) has gross annual consolidated sales volume or
revenues attributable to its retail operations (whether through physical
locations, via the internet or combined) equal to or in excess of U.S.D. $7
billion in any country pursuant to b(ii)(a) or in the aggregate equal to or in
excess of U.S.D. $7 billion in any countries taken together pursuant to b(ii)(a)
when no business in any one country has annual consolidated sales volume or
revenues attributable to its retail operations equal to or in excess of U.S.D.
$7 billion.



c)
For purposes of this Agreement, the term “Management Associate” shall mean any
domestic or international associate holding the title of “manager” or above.



d)
For purposes of this Agreement, the term “Officer” shall mean any domestic
Walmart associate who holds a title of Vice President or above.



e)
For purposes of this Agreement, the term “Officer Equivalent” shall mean any
non-U.S. Walmart associate who Walmart views as holding a position equivalent to
an officer position, such as managers and directors in international markets,
irrespective of whether such managers and directors are on assignment in the
U.S.



f)
Ownership of an investment of less than the greater of $25,000 or 1% of any
class of equity or debt security of a Competing Business and/or a Global Retail
Business will not be deemed ownership or participation in ownership of a
Competing Business and/or a Global Retail Business for purposes of this
Agreement.



g)
The covenant not to compete set forth in this Section 10 shall bind associate
and shall remain in full force and effect regardless of whether the Associate
qualifies or continues to remain eligible for the Transition Payments set forth
in Section 3 above.



11.
Affirmation. Other than may be provided for in any class or collective action
that was pending against Walmart as of the date of this Agreement, the Associate
states and acknowledges that he has been paid and/or received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits to which he
may be entitled and that no other leave (paid or unpaid), compensation, wages,
bonuses, commissions, and/or benefits are due him, except as provided for in
this Agreement. The Associate also states and confirms that he has reported to
Walmart any and all work-related injuries incurred by him during his employment
by Walmart. Further, Associate acknowledges that he has been properly provided
any leave of absence because of the Associate’s or the Associate’s family
member’s health condition and has not been subjected to any improper treatment,
conduct, or actions due to a request for or taking such leave. Additionally,
Associate specifically acknowledges that he has not made any request for leave
pursuant to FMLA which was not granted; and, Walmart has not interfered in any
way with Associate’s efforts to take leave pursuant to FMLA.



12.
Advice of Counsel. The Associate has been advised, and by this Agreement is
again advised, to consider this Agreement carefully and to review it with legal
counsel of the Associate’s choice.  The Associate understands the provisions of
this Agreement and has been given the opportunity to seek independent legal
advice before signing this Agreement.



13.
Non-Admission. The parties acknowledge that the terms and execution of this
Agreement are the result of negotiation and compromise, that this Agreement is
entered into in good faith, and that this Agreement shall never be considered at
any time or for any purpose as an admission of liability by Walmart or that
Walmart acted wrongfully with respect to the Associate, or any other person, or
that the Associate has any rights or claims whatsoever against Walmart arising
out of or from the Associate’s employment. Walmart specifically denies any
liability to the Associate on the part of itself, its employees, its agents, and
all other persons and entities released herein.








--------------------------------------------------------------------------------





14.
Return of Company Property. As soon as practical after the Separation Date, the
Associate will return all Walmart-owned property including but not limited to
computers, hand-held computing devices (e.g., iPad, Surface, etc.), cell phones,
videoconferencing equipment (e.g., Tandberg), documents, files, computer files,
keys, ID’s, credit cards, and Associate and spouse discount cards, if any.

15.
Taxes. The Associate acknowledges and agrees that the Associate is responsible
for paying all taxes and related penalties, and interest on the Associate’s
income. Walmart will withhold taxes, including from amounts or benefits payable
under this Agreement, and report them to tax authorities, as it determines it is
required to do. Although the payments under this Agreement are intended to
comply with the requirements of Section 409A and Walmart intends to administer
this Agreement so that it will comply with Section 409A, Walmart has not
warranted to the Associate that taxes and penalties will not be imposed under
Section 409A or any other provision of federal, state, local, or non-United
States law.



16.
Remedies for Breach. The Parties shall each be entitled to pursue all legal and
equitable rights and remedies to secure performance of their respective
obligations and duties under this Agreement, and enforcement of one or more of
these rights and remedies will not preclude the Parties from pursuing any other
rights or remedies. Associate acknowledges that a breach of the provisions of
Sections 6 through 10 above could result in substantial and irreparable damage
to Walmart’s business, and that the restrictions contained in Sections 6 through
10 are a reasonable attempt by Walmart to safeguard its rights and protect its
confidential information. Associate expressly agrees that upon a breach or a
threatened breach of the provisions of Sections 6 through 10, Walmart shall be
entitled to seek injunctive relief to restrain such violation. With respect to
any breach of this Agreement by either Party as made by a final determination by
a court of competent jurisdiction, the breaching Party agrees to indemnify and
hold the non-breaching Party harmless from and against any and all loss, cost,
damage, or expense, including, but not limited to, attorneys’ fees incurred by
the non-breaching Party. In addition to any other remedies at law or at equity,
if at any time a court of competent jurisdiction makes a final determination
that the Associate failed to comply with the terms, provisions or conditions of
this Agreement, the Associate acknowledges that Walmart is not obligated to make
any further Transition Payments to the Associate.



17.
Recoupment. The Associate agrees and acknowledges that incentive compensation
paid or granted during the course of the Associate’s employment with Walmart is
subject to the recoupment provisions of the incentive plans under which such
incentive compensation was paid or granted. Furthermore, in the event that
Walmart is required to recoup any incentive compensation previously paid to the
Associate pursuant to the provisions of the Dodd-Frank Act or rules promulgated
thereunder, the Associate agrees to repay such amounts.



18.
Miscellaneous.



a)
Protected Rights. Nothing in this Agreement is intended to prohibit the
Associate from engaging in any legally protected communication or action.
Nothing contained in this Agreement shall restrict, limit or otherwise modify
Associate’s rights under Walmart’s Open Door Policy. Nothing contained in this
Agreement is intended to discourage the Associate from reporting any activity or
information under the Global Statement of Ethics or to a governmental agency as
permitted by any “whistleblower” laws. Associate shall not be held liable under
this Agreement or any other agreement or any federal or state trade secret law
for making any confidential disclosure of a Walmart trade secret or other
confidential information to a government official or an attorney for purposes of
reporting or investigating a suspected violation of law or regulation, or in a
court filing under seal, nor shall Associate be required to obtain approval or
notify Walmart prior to making any such disclosure.



b)
Entire Agreement. This Agreement, along with the Non-Disclosure Agreement,
contains the entire agreement and understanding of the parties, and no prior
statements by either party will be binding unless contained in this Agreement or
incorporated by reference in this Agreement or the Non-Disclosure Agreement. The
parties agree that no prior statements by either party will be binding unless
contained in this Agreement or the Non-Disclosure Agreement. In addition, to be
binding on the parties, any handwritten changes to this Agreement must be
initialed and dated by the Associate and the authorized representative of
Walmart whose signature appears below. This Agreement supercedes and
specifically terminates all prior agreements between the Associate and Walmart
with respect to the subject matter hereof, including the Non-Competition
Agreement, and no amounts will be owed or payable to the Associate under or
pursuant to the Non-Competition Agreement. For the avoidance of doubt, the
Associate’s Continued Employment Terms dated October 9, 2019 (including any
addendums to those terms signed by both parties) shall continue to apply and any
inconsistencies with the terms of this Agreement will be interpreted for the
benefit of the Associate and consistent with such Continued Employment Terms.








--------------------------------------------------------------------------------





c)
Conflict with Exhibits. If the terms and provisions of this Agreement conflict
with the terms and provisions of any exhibit to this Agreement, the terms and
provisions of this Agreement will govern.



d)
Severability. If any portion or provision of this Agreement is found to be
unenforceable or invalid, the parties agree that the remaining portions will
remain in full force and effect.  The parties will negotiate in good faith to
give such unenforceable or invalid provisions the effect the parties intended.



e)
Section Titles. Section titles are informational only and are not to be
considered in construing this Agreement.



f)
Successors and Assigns. The parties acknowledge that this Agreement will be
binding on their respective successors, assigns, and heirs.



g)
Governing Law and Dispute Resolution. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to Delaware law concerning the conflicts of law. The Parties further agree that
any action relating to the interpretation, validity, or enforcement of this
Agreement shall be brought in the of the courts of the State of Delaware, County
of New Castle, or in the United States District Court of Delaware, and the
parties hereby expressly consent to the jurisdiction of such courts and agree
that venue is proper in those courts. The parties do hereby irrevocably: (a)
submit themselves to the personal jurisdiction of such courts; (b) agree to
service of such courts’ process upon them with respect to any such proceeding;
(c) waive any objection to venue laid therein; and (d) consent to service of
process by registered mail, return receipt requested. Associate further agrees
that in any claim or action involving the execution, interpretation, validity or
enforcement of this Agreement, Associate will seek satisfaction exclusively from
the assets of Walmart and will hold harmless Walmart’s individual directors,
officers, employees, and representatives.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.


GREGORY S. FORAN
WALMART INC.    



                        
/s/ Gregory S. Foran                    By: /s/ Jackie
Telfair                                                    Name:    Jackie
Telfair    
Title:    Senior Vice President, Global Rewards





